DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 & 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwama (US 2014/0114519 A1) and evidenced by Sakai (US 2013/0327979 A1).
Regarding claims 1-6 & 21-24, Iwama teaches a battery ([0104]) comprising 			a positive electrode including a positive electrode active material ([0042]-[0052] & [0115]);												a negative electrode including a negative electrode active material which lithium ions are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US 2014/0114519 A1) in view of Ceder (US 2014/0099549 A1).
Regarding claims 7-20, Iwama teaches the positive electrode active material of claim 1, wherein the lithium composite oxide is represented by a formula: LieNi(1-f-g)Mnf M1gO(2-h)Xi where M1 represents at least one element from 2 to 15 group elements expect Ni and Mn; X represented at least one of 16 and 17 group elements; 0 ≤ e ≤ 1.5, 0 ≤ f ≤ 1; 0 ≤ g ≤ 1; -0.1≤ h ≤ 0.2, and 0 ≤ i ≤ 0.2 ([0049]). Iwama further teaches exemplary embodiments using F and Co in the lithium composite oxide ([0044] & [0050]-[0053]). The presently claimed lithium composite oxide has a composition which overlaps with the composition of the lithium composite oxide described by Iwama except for the component Me (equated in Iwama as being the sum of Ni, Mn, M1) corresponding to a molar amount of 0.6 to 0.95 in the formula.					Ceder teaches a positive electrode active material comprising a lithium composite oxide represented by Li--xMeyO2, wherein Me is at least one element selected from the group consisting of Al, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Sn and Sb; 0.6 ≤ y ≤ 0.85 and 1.15 ≤ x ≤ 1.4 (since x+y=2) ([0005]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set e in the lithium composite oxide of Iwama to be from 1.15 to 1.4 and y, which represented the total molar amount of Ni, Mn and M1 in the lithium composite prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.     

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727